176 Mich. App. 379 (1989)
439 N.W.2d 368
GARIAN
v.
CITY OF HIGHLAND PARK
Docket No. 104023.
Michigan Court of Appeals.
Decided April 4, 1989.
Garian & Garian (by Marie Garian), for plaintiff.
Before: HOLBROOK, JR., P.J., and MICHAEL J. KELLY and T.M. BURNS,[*] JJ.
PER CURIAM.
Plaintiff, a former district court judge, commenced suit against defendants, City of Highland Park, its mayor and members of its city council, for declaratory relief in a dispute over whether the city had impermissibly reduced plaintiff's judicial salary by eliminating payment for fringe benefits. The circuit court denied plaintiff's motion for summary disposition and instead granted defendants' request for dismissal of the case. We affirm.
The facts upon which the circuit court ruled were undisputed. Plaintiff was elected a judge in the 30th District Court with a term commencing January 1, 1979. The City of Highland Park is the district control unit for the 30th District Court. See MCL 600.8121(15); MSA 27A.8121(15); MCL 600.8104(1); MSA 27A.8104(1). For the first six months of 1979, the city authorized and paid plaintiff a supplemental salary (in addition to the state-provided base salary) at the rate of $17,460 per year and also provided plaintiff with various fringe benefits, primarily health care-related coverages and life insurance. After the city council approved a budget in June of 1979 continuing the fringe benefits, the mayor vetoed the provision for fringe *381 benefits. The city council did not override the veto, and the end result was that the cost of most of the fringe benefits was deducted from the city-provided supplemental component of plaintiff's salary for the remainder of his term of office. Plaintiff contended in his suit that the reduction in compensation derived from the loss of his fringe benefits was prohibited by MCL 600.8202; MSA 27A.8202.
Resolution of this issue is a matter of statutory construction. MCL 600.8202; MSA 27A.8202 governs the salaries of district court judges. It provides, in pertinent part:
(2) In addition to the salary received from the state, a district judge may receive from a district control unit in which the judge regularly holds court an additional salary as determined by the governing legislative body of the district control unit. Supplemental salaries paid by a district control unit shall be uniform as to all judges who regularly hold court in the district control unit....
* * *
(4) Salaries of a district court judge may be increased but shall not be decreased during a term of office except and only to the extent of a general salary reduction in all other branches of government.
It is plaintiff's specific contention that his fringe benefits constituted part of his salary paid by the district control unit. Thus, the deduction for the benefits from his salary contravened the statutory prohibition against a decrease in judicial salary.
In Moore v Marshall, 141 Mich App 167; 366 NW2d 26 (1985), this Court rejected the plaintiff judge's claim that she was entitled to hospitalization insurance even though that coverage duplicated benefits enjoyed and earned from previous *382 employment. This holding was based in part on the conclusion that hospitalization insurance was a fringe benefit for district court judges and therefore not a component of salary for purposes of the uniform salary provision of MCL 600.8202(2); MSA 27A.8202(2).
In an analogous context, this Court in Elliott v Genesee Co, 166 Mich App 11; 419 NW2d 762 (1988), held that longevity pay was a fringe benefit and not part of a judicial salary for purposes of the statutory provision in MCL 600.555; MSA 27A.555 limiting the salary of a circuit court judge to ninety-two percent of the salary of a Supreme Court justice.
We agree with these decisions, particularly Moore, which construes the same statute as this case. We hold that plaintiff's loss of benefits did not violate any of his rights to the judicial salary provided by MCL 600.8202; MSA 27A.8202. Consequently, the deduction of the cost of those benefits did not amount to a decrease in salary prohibited by MCL 600.8202(4); MSA 27A.8202(4). Because plaintiff's argument that the mayoral veto was unauthorized by the city charter is raised for the first time on appeal, we decline to address it.
Affirmed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.